Order entered October 6, 1966, herein appealed from, unanimously reversed, on the law and in the exercise of discretion, with $30 costs and disbursements to appellant, and the motion to dismiss granted, with $10 costs. The accident allegedly happened June 5, 1963. Action was commenced April 24, 1964, and issue joined June 1, 1964. Since that time no further steps have been taken. Plaintiff defaulted with respect to a physical examination, failed to oppose the motion to dismiss, and does not now offer any excuse for the general delay. Accordingly the motion is granted (CPLR 3216; Commercial Credit Corp. v. Lafayette, 17 N Y 2d 367). Concur — Stevens, J. P., Capozzoli, Tilzer, Rabin and Bastow, JJ.